Citation Nr: 1721679	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for status-post removal of the right testicle.

2.  Entitlement to a compensable rating for residuals of right inguinal herniorrhaphy.

3.  Entitlement to a compensable rating for right knee chondromalacia, status-post meniscectomy.  

4.  Entitlement to service connection for a psychiatric disorder, claimed as depression.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1981.  

This matter came before the Board of Veterans' Appeals (Board) from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The record indicates that the appellant requested a personal hearing before the Board and that such a hearing was scheduled for April 2017.  Timely notice of the hearing was sent to the appellant's address of record, but he failed to report for the hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran failed to report for examinations scheduled for the increased rating claims.  

2.  A current psychiatric disorder was not present in service and is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for status-post removal of right testicle have not been met.  38 C.F.R. § 3.655(b) (2016).

2.  The criteria for a compensable rating for residuals of right inguinal herniorrhaphy have not been met.  38 C.F.R. § 3.655(b) (2016).

3.  The criteria for a compensable rating for right knee chondromalacia, status-post meniscectomy, have not been met.  38 C.F.R. § 3.655(b) (2016).

4.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained, including Social Security Administration (SSA) records.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  Regarding the claims for increased rating, the Veteran was scheduled for appropriate VA examination.  Regarding the claim for service connection, the record does not include a VA medical opinion as to whether the Veteran has a psychiatric disorder related to service.  However, the Board finds a remand for an opinion is not required.  As discussed below, the Board finds there is no evidence of a link between service and a psychiatric disorder.  Therefore, VA is not obliged to obtain an opinion in response to the claim.  

Accordingly, the Board will address the merits of the appellant's appeal. 

Increased Ratings

In July 2009, the Veteran submitted informal claims for increased rating for the status-post removal of right testicle, residuals of right inguinal herniorrhaphy, and chondromalacia of the right knee, status-post meniscectomy.  In conjunction with the claims, VA scheduled the Veteran for examination in November 2009.  The Veteran failed to report for the examinations but subsequently requested that the examinations be rescheduled.  VA rescheduled the Veteran for examination in February 2010.  The Veteran again failed to report.  The Veteran has not indicated that he would attend a rescheduled examination or that he wished the examination to be rescheduled. 

Pursuant to 38 C.F.R. § 3.655(a) (2016),when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken.  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2016).

The record indicates that examinations are needed to determine the current severity of the service-connected status-post removal of right testicle, residuals of right inguinal herniorrhaphy, and chondromalacia of the right knee, status-post meniscectomy.  Thus, the increased rating claims must be denied pursuant to section 3.655(b) given the Veteran's failure to report for VA examination without good cause. 
 

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A February 1979 treatment record reveals the Veteran's history of "nerves" for one month.  The Veteran explained that he could not sleep at night because he was homesick and worried about his mother, who was sick.  The record reveals a diagnosis of adjustment reaction.  The record indicates that the Veteran was prescribed Benadryl for sleep.  A subsequent February 1979 treatment record reveals the Veteran's history of the "same problem."  He also reported experiencing a constant tingling sensation and tension over his entire body the previous day.  The Veteran reported that his mom was being treated for medical problems and that he felt "like he needs to just scream or take out frustration" for temporary relief.  Subsequent treatment records do not reveal any additional complaints.  

Postservice treatment records reveal diagnoses of major depressive disorder, panic disorder, and "anxiety/depression" beginning in 2007.  An August 2008 evaluation record reveals the Veteran's history of depression and anxiety since approximately June 2007 due to worsening migraine headaches.  

Following review of the evidence, the Board concludes that service connection is not warranted for a neck disorder.  Initially, the Board finds a current psychiatric disorder was not present until after the Veteran's service.  The initial diagnosis of a current psychiatric disability dates in 2007, approximately 26 years after service.  Although the record indicates that the Veteran was treated for "adjustment reaction" during service, the record does not include any competent evidence that the in-service "adjustment reaction" was a chronic condition that postdated the Veteran's separation from military service.  The Veteran does not have a postservice diagnosis of adjustment reaction, adjustment reaction is not considered a "chronic disease" per 38 C.F.R. § 3.309(a), and the Veteran has not reported continuity of symptoms since the in-service adjustment reaction.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, the Veteran has reported that the symptoms associated with his current disability began in 2007, many years after discharge from service.  The Board further finds a currently diagnosed psychiatric disorder is not related to service or a service-connected disability.  There is no probative evidence of record linking the psychiatric disorder to service or a service-connected disability, and the Veteran has not reported the existence of such a link.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

A rating higher than 30 percent for status-post removal of right testicle is denied.

A compensable rating for residuals of right inguinal herniorrhaphy is denied.  

A compensable rating for right knee chondromalacia, status-post meniscectomy, is denied. 

Service connection for a psychiatric disorder is denied.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


